DETAILED ACTION
This is the second Office action of Application No. 16/830,378 in response to the amendment filed on February 3, 2021. Claims 1-6 are pending. By the amendment, claim 4 has been amended.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behringer (WIPO Publication 2019121635, cited on PTO-892 dated 11/19/2020).
Regarding claim 1, Behringer discloses a driving apparatus (Fig. 2) for a vehicle, the driving apparatus comprising: an electric motor (Fig. 2, electric motor 240) as a drive force source; a speed reduction mechanism (Fig. 2, gear train 225) configured to reduce a speed of rotation transmitted from the electric motor and to output the rotation (paragraph [0019]); a differential mechanism (Fig. 2, differential part of 230) configured to distribute a drive force transmitted from the speed reduction mechanism, paragraph [0020], “half shafts 295”); and a differential limitation mechanism (clutch shown in Fig. 2, 230 and “limited slip differential” (e.g. paragraph [0018])) including a friction clutch (e.g. shown in Fig. 2), and configured to control an engaging torque of the friction clutch (paragraph [0020]), for controlling a differential limiting torque by which a differential effect provided by the differential mechanism is to be limited, wherein the electric motor and the differential limitation mechanism are disposed on respective opposite sides of the speed reduction mechanism, and are disposed on respective opposite sides of the differential mechanism (shown in Fig. 2).
Regarding claim 4, Behringer discloses the driving apparatus according to claim 1, wherein the electric motor and the differential limitation mechanism are disposed on the respective opposite sides of the speed reduction mechanism in a width direction of the vehicle, and are disposed on the respective opposite sides of the differential mechanism in the width direction of the vehicle (shown in Fig. 2, for example, opposite half shafts 295 are in the width direction of the vehicle).
Regarding claim 5, Behringer discloses the driving apparatus according to claim 1, wherein the speed reduction mechanism and the differential mechanism cooperate with each other to constitute a drive-force transmitting device that is configured to transmit the drive force of the electric motor to the pair of drive shafts, and wherein the electric motor and the differential limitation mechanism are disposed on respective opposite sides of the drive-force transmitting device (Fig. 2, electric motor and clutch are on opposite side of the reduction gearing and differential which form the drive-force transmitting device
Regarding claim 6, Behringer discloses the driving apparatus according to claim 5, wherein the drive-force transmitting device includes a pair of gears (Fig. 2, 265 and 262) that mesh with each other, wherein the pair of gears consists of a gear (265) included in the speed reduction mechanism and a gear (262) included in the differential mechanism, such that the drive force is to be transmitted between the speed reduction mechanism and the differential mechanism through the pair of gears (shown in Fig. 2), and wherein the electric motor and the differential limitation mechanism are disposed on respective opposite sides of the pair of gears in a direction parallel to axes of the pair of gears (shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US Patent Publication 20150119181) in view of Behringer (WIPO Publication 2019121635).
Regarding claim 1, Fox discloses a driving apparatus (Figs. 1A-1B) for a vehicle, the driving apparatus comprising: an electric motor as a drive force source (Fig. 1B, motor 11 and paragraph [0017]); a speed reduction mechanism (paragraph [0020] and Figs. 1B-C, e.g. 94, 72, 6, 5, 33’) configured to reduce a speed of rotation Fig. 1B, differential 79) configured to distribute a drive force transmitted from the speed reduction mechanism, to a pair of drive shafts connected to respective right and left drive wheels (Fig. 1B, wheels 66 and 66’); and a differential limitation mechanism (Fig. 1B, clutch system 9) including a friction clutch (Fig. 1B, clutch assembly 13), and configured to control an engaging torque of the friction clutch, for controlling a differential effect provided by the differential mechanism (e.g. paragraphs [0018] and [0032]), wherein the electric motor and the differential limitation mechanism are disposed on respective opposite sides of the speed reduction mechanism (shown in Fig. 1B), and are disposed on respective opposite sides of the differential mechanism (shown in Fig. 1B).
Fox does not disclose a differential limitation mechanism for controlling a differential limiting torque by which a differential effect provided by the differential mechanism is to be limited.
Behringer discloses a driving apparatus (Fig. 2) with a limited slip differential (clutch shown in Fig. 2, 230 and “limited slip differential” (e.g. paragraph [0018])) for controlling a differential limiting torque by which a differential effect provided by the differential mechanism is to be limited. Behringer teaches the half shafts are linked via the limited slip differential to drive the wheels (paragraph [0020]). One of ordinary skill in the art would understand this reduces wheel slip and increases traction. Thus through the teachings of Behringer, Fox would be modified to replace the clutch connection of the intermediate shaft 22 and the output shaft 20, with the clutch connection of the differential case 80 and the output shaft.

Regarding claim 2, Fox, as modified by Behringer, discloses the driving apparatus according to claim 1, comprising a casing (Fox, Fig. 1A shows the casing containing differential 79, gearing 94, 72, and 33’, and clutch system 9), wherein the speed reduction mechanism and the differential mechanism are stored together with a lubricant in a first storage space that is defined inside the casing (Fox, Fig. 1C), wherein the differential limitation mechanism is stored in a second storage space that is defined inside the casing (Fox, Fig. 4, clutch housing 17), and wherein the first and second storage spaces are fluid-tightly separated from each other by at least one sealing member (Fox, paragraph [0025], “Clutch assembly 13 is a closed system, meaning seals enclose the system which contains its own hydraulic fluid inside”).
Regarding claim 3, Fox, as modified by Behringer, discloses the driving apparatus according to claim 2, wherein the at least one sealing member is disposed in a position that inhibits the lubricant stored in the first storage space from being brought into contact with surroundings of at least one heated portion of the differential limitation mechanism (Fox, shown in Fig. 4, seals 58 and 54 and paragraph [0035].  Also, see Fig. 2, the hydraulic pump motor is separated from the first storage space).
Regarding claim 4, Fox, as modified by Behringer, discloses the driving apparatus according to claim 1, wherein the electric motor and the differential limitation mechanism are disposed on the respective opposite sides of the speed reduction Fox, Fig. 1A shows the width of the vehicle and the layout of opposite sides).
Regarding claim 5, Fox, as modified by Behringer, discloses the driving apparatus according to claim 1, wherein the speed reduction mechanism and the differential mechanism cooperate with each other to constitute a drive-force transmitting device that is configured to transmit the drive force of the electric motor to the pair of drive shafts, and wherein the electric motor and the differential limitation mechanism are disposed on respective opposite sides of the drive-force transmitting device (Fox, shown in Fig. 1B, electric motor and clutch are on opposite side of the reduction gearing and differential which form the drive-force transmitting device).
Regarding claim 6, Fox, as modified by Behringer, discloses the driving apparatus according to claim 5, wherein the drive-force transmitting device includes a pair of gears (Fox, Fig. 1C) that mesh with each other, wherein the pair of gears consists of a gear (Fox, Fig. 1C, layshaft pinion 5) included in the speed reduction mechanism and a gear (Fox, Fig. 1C, ring gear 33’) included in the differential mechanism, such that the drive force is to be transmitted between the speed reduction mechanism and the differential mechanism through the pair of gears, and wherein the electric motor and the differential limitation mechanism are disposed on respective opposite sides of the pair of gears in a direction parallel to axes of the pair of gears (Fox, Figs. 1A-C).

Response to Arguments
Applicant’s arguments, see page 5, filed 2/3/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection to claim 4 has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 2/3/2021, with respect to the rejection(s) of claims 1-6 under 35 U.S.C. 102 using Fox (US Patent Publication 20150119181) have been fully considered and are persuasive.  Noting, while Fox has a clutch that influences the differential torque and differential effects at the wheels, upon reconsideration of the functional language “for controlling a differential limiting torque by which a differential effect provided by the differential mechanism is to be limited”, it is determined not to be fully encompassed by Fox. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 using Behringer (WIPO Publication 2019121635) and 35 U.S.C. 103 using Fox (US Patent Publication 20150119181) in view of Behringer (WIPO Publication 2019121635). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659